Title: From George Washington to Robert Adams, 3 March 1789
From: Washington, George
To: Adams, Robert



Sir,
Mount Vernon 3d March 1789

I have received your Letter of the 18th of Octr 1788 informing me of your having shipped a box of plants for me by desire of Sir Edward Newenham & Colo. Persse. The Box has arrived

at Baltimore, and, I am informed, the plants are in good order; but the severity of the season has closed our Rivers and prevented their being sent round.
You will please, Sir, to accept my thanks for your attention to this Commission, and for the polite offer of your future services. I am, Sir, Yr most Obedt Hble Servt

Go: Washington

